Citation Nr: 1643365	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurological disability of the upper extremities.

3.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a neurological disability of the upper extremities, to include as due to an undiagnosed illness.  

5.  Entitlement to an initial rating in excess of 10 percent for ocular hypertension. 






REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to April 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low back disability and a neurological disability of the upper extremities, and a higher initial rating for ocular hypertension are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service connection for a low back disability and a neurological disability of the upper extremities, claimed as numbness in the arms.

2.  Evidence received since the May 2006 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 2006 rating decision that denied service connection for a neurological disability of the upper extremities, claimed as numbness in the arms, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a neurological disability of the upper extremities has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§  3.303(a), 3.304 (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In an unappealed May 2006 rating decision, VA denied service connection for a low back disability and a neurological disability of the upper extremities, claimed as numbness in the arms, because the evidence did not indicate that the Veteran's claimed disabilities were related to service.  Thus, for evidence to be considered new and material, it must show that the Veteran's claimed disabilities were related to service. 

At the April 2016 Board videoconference hearing, the Veteran testified that he injured his back during service in a falling accident and while playing football.  He also stated that his neurological disability of the upper extremities was related to overuse of the wrists while working as a mechanic during service.  That evidence is new as it was not previously before VA at the time of the May 2006 rating decision.  Presuming the evidence's credibility, as is required when determining whether it is material sufficient to reopen a claim, it is also material because it indicates that the Veteran's low back disability and neurological disability of the upper extremities were caused by the Veteran's service.

Accordingly, the claims for service connection for a low back disability and a neurological disability of the upper extremities are reopened.


ORDER

The claim of entitlement to service connection for a low back disability is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for a neurological disability of the upper extremities is reopened and, to that extent only, the appeal is granted.


REMAND

In November 2012, the Social Security Administration (SSA) granted the Veteran's claim for Social Security Disability benefits, indicating that the Veteran was disabled, in part, because of a low back disability.  While the Veteran provided VA with a copy of the decision granting benefits, the Veteran did not include copies of the medical documents associated with that decision.  As the records associated with the SSA decision are relevant to the Veteran's claims on appeal, a remand is necessary to procure them.

At the April 2016 videoconference hearing, the Veteran reported being treated for all of his disabilities at the VA Medical Center (VAMC) in Dublin, Georgia.  Additionally, the record indicates that the Veteran underwent a surgical procedure at the VAMC in Augusta, Georgia, to relieve both pain in the cervical spine and cervical myelopathy.  As the outstanding records are relevant to the Veteran's claims, a remand is necessary to attempt to obtain them.

The VA treatment records from the Dublin VAMC dating from December 6, 2008, to September 21, 2009, as included in the claims file, are nearly illegible due to a printing error.  A remand is necessary to obtain legible copies of those records.  

Additionally, in an individual sick slip and a physical profile report, both dating from 1998, a Georgia Army National Guard examiner excused the Veteran from elements of training due to low back pain.  As it is unclear as to whether the Veteran's state National Guard records are complete in the claims file, a remand is necessary to obtain any outstanding treatment records from the Georgia Army National Guard.  

Additionally, on a November 2009 authorization and consent to release form, the Veteran stated that he received treatment at the Winn Army Hospital and asked VA to obtain any records from that facility.  In April 2011, VA issued a formal finding of unavailability regarding those records.  However, the record contains no indication that, prior to the issuance of the formal finding, the RO notified the Veteran of their inability to obtain the records and asked him to provide any copies that might be in his possession, as required by federal guidelines.  A remand is required to insure that federal guidelines have been followed in attempting to obtain the treatment records from Winn Army Hospital.  

Regarding the claim for service connection for a low back disability, in a September 1987 service medical record, the Veteran reported experiencing low back pain related to a prior football injury, and the service examiner diagnosed a strain.  In a February 1992 service discharge medical examination report, a service examiner reported finding no abnormality of the spine or musculoskeletal system.  In a contemporaneous report of medical history, the Veteran reported experiencing or having experienced recurrent back pain.  In an additional document, noted to be a continuation of the report of medical history, a service examiner wrote that the Veteran reported experiencing pain in the left flank and lower left spine for which he had gone to sick call.  

In a March 2011 VA medical examination report, a VA examiner, having reviewed the claims file, opined that the Veteran's low back disability, diagnosed as degenerative arthritis of the lower spine, was less likely than not related to the service.  In explaining that opinion, the examiner reported being unable to identify any entries in the claims file contemporaneous with the Veteran's period of active service in which the Veteran reported having any significant symptoms or injuries.  In that explanation, the March 2011 VA examiner did not note the references to low back pain in the service medical records and the Veteran's lay statements regarding continuity of symptomatology since service.  A remand is necessary to schedule an additional VA medical examination to determine the etiology of the Veteran's low back disability.  

Regarding the claim for service connection for neurological disability of the upper extremities, VA has not provided the Veteran with a VA medical examination to determine the etiology of the claimed disability.  A remand is necessary to schedule an examination.  

Regarding the claim for an increased rating for ocular hypertension, at the April 2016 Board hearing, the Veteran indicated that the disability had worsened since the most recent VA medical examination.  A remand is necessary to schedule an additional examination to determine the severity of ocular hypertension.  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain from the SSA copies of all medical records underlying the decision regarding the Veteran's disability benefits.  

2.  Take appropriate steps to obtain any of the Veteran's treatment records from the 878th Engineer Battalion, Company C, of the Georgia Army National Guard.  Pursuant to 38 C.F.R. § 3.159 (c)(1)(i), if necessary, contact the Veteran for identification of the location of any such records or for an authorization of the release of the records in a format acceptable to the records custodian.  All reasonable attempts, at least an initial request and one follow-up request, should be made to obtain the records.  The Veteran must be notified of the attempts made and, if the records are unavailable, be allowed the opportunity to provide those records to VA.

3.  Follow federal regulations in attempting to procure any outstanding treatment records from Winn Army Hospital.  If the records are found to be unavailable at that facility, notify the Veteran regarding the inability to obtain the records and ask him to provide any copies of those records that might be in his possession before making any formal finding of unavailability.  

4.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, procure all outstanding VA treatment records from the VAMCs in Dublin, Georgia, and Augusta, Georgia; and legible copies of the Dublin VA treatment records dating from December 6, 2008, to September 21, 2009.

5.  Then, schedule a VA examination, to be performed by an orthopedist, to determine the nature and etiology of claimed low back disability.  The examiner must review the claims file and should note that review in the report.  In reviewing the file, the examiner should note:  (1) the service medical records, indicating a single instance of treatment for diagnosed low back strain in September 1987; the February 1992 service separation examination report; and the February 1992 report of medical history prior to discharge and its continuation; (2) the Georgia Army National Guard treatment records; (3) the post-service treatment records, indicating treatment for a low back disability; (4) the March 2011 VA medical examination report; and (5) the Veteran's lay statements.  A complete explanation for any opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.  Based on a review of all the evidence of record, to include the service medical records, private medical records, and the Veteran's lay statements, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that a low back disability had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury?

(b) Is it at least as likely as not (50 percent probability or greater) that a low back disability is a symptom of an undiagnosed illness or a medically unexplained chronic multi-symptom illness?

6.  Then, schedule a VA examination, to be performed by a neurologist, to determine the nature and etiology of claimed neurological disability of the upper extremities.  The examiner must review the claims file and should note that review in the report.  In reviewing the file, the examiner should note:  (1) the service medical records; (2) the post-service treatment records, to include neurological studies and the records regarding the Veteran's cervical spine surgery in September 2011; and (3) the Veteran's lay statements.  A complete explanation for any opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.  Based on a review of all the evidence of record, to include the service medical records, private medical records, and the Veteran's lay statements, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any neurological disability of the upper extremities diagnosed during the pendency of the appeal (dating back to September 2009) had its onset during active service or is related to any in-service disease, event, or injury?

(b) Is it at least as likely as not (50 percent probability or greater) that any neurological disability of the upper extremities diagnosed during the pendency of the appeal (dating back to September 2009) is a symptom of an undiagnosed illness or a medically unexplained chronic multi-symptom illness?

7.  Schedule the Veteran for a VA eye examination to determine the current nature and severity of ocular hypertension.  The examiner must review the claims file and should note that review in the report.  All appropriate testing should be conducted, to include visual field and central visual acuity testing.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file, the results of the examination, and the Veteran's statements regarding the development and treatment of the claimed disorder, the examiner is asked to state whether the Veteran's ocular hypertension is manifested by no incapacitating episodes within the past 12 months; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The examiner is advised that an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  A complete explanation any opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.

8.  Then, readjudicate the claims for service connection for a low back disability and a neurological disability of the upper extremities, and a higher initial rating for ocular hypertension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


